


110 HRES 287 EH: To celebrate the 500th anniversary of the

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 287
		In the House of Representatives, U.
		  S.,
		
			July 11, 2007
		
		RESOLUTION
		To celebrate the 500th anniversary of the
		  first use of the name America, and for other
		  purposes.
	
	
		Whereas Italian navigator Amerigo Vespucci was born in
			 1454 and traveled across the Atlantic Ocean 4 times between 1497 and
			 1504;
		Whereas during his second voyage to the Western Hemisphere
			 in 1499, Amerigo Vespucci realized that the land Christopher Columbus
			 discovered in 1492 was not India but a new continent;
		Whereas cartographer Martin Waldseemüller, a member of the
			 research group Gymnasium Vosagense in Saint-Dié, France, first used the word
			 America in his world map, which first appeared in public on
			 April 25, 1507, and described the newly discovered Western Hemisphere as
			 separated by the Atlantic Ocean and an ocean known now as the Pacific Ocean, in
			 its first depiction;
		Whereas Waldseemüller chose to honor Amerigo Vespucci by
			 naming the new continent with Vespucci’s name even while Vespucci was
			 alive;
		Whereas Waldseemüller described this decision in his
			 Cosmographiae Introductio, the book that accompanied the map, by
			 writing, I see no reason why anyone should justly object to calling this
			 part … America, after Amerigo [Vespucci], its discoverer, a man of great
			 ability.; and
		Whereas April 25, 2007, will be the 500th anniversary of
			 this first public use of the word America, which now serves as
			 the root of the names of 2 continents: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)celebrates the 500th anniversary of the
			 first use of the name America to describe areas in the Western
			 Hemisphere;
			(2)honors the
			 explorations of Amerigo Vespucci and other navigators who contributed to the
			 discovery of the Western Hemisphere;
			(3)acknowledges the
			 significance of Martin Waldseemüller’s 1507 map of the world and accompanying
			 book, Cosmographiae Introductio, which forever changed the
			 accepted geographical view of the world and first officially used the name
			 America; and
			(4)encourages the
			 inhabitants of all countries of the Western Hemisphere who have the privilege
			 to share this great name America to join with the House of
			 Representatives and citizens of the United States of America in this historic
			 celebration.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
